TODD, Judge, partial
dissent.
I concur in affirming the order to pay $75.00 per month, but must dissent from the affirmance of the judgment for arrear-age on procedural grounds.
The Tennessee Trial Judge did not order an increase in child support as insisted by appellant. The increase from $50.00 per month to $75.00 per month was ordered by the New York Court and properly enforced by the Tennessee Court. I do not question the power of the Courts of New York (where the child resides) to order support in excess of that previously ordered by the Arizona Court. The residence of the child within the jurisdiction of the New York Court confers this power. I do question the assertion that the Tennessee Court has power to increase the amount of child support of a child which does not reside and has never resided in Tennessee. Such power should be reserved to the divorce court under its continuing jurisdiction and to the courts of the place where the child might currently reside. However, this question is moot in the present case because the Tennessee Court did not increase the support.
As to the arrearage, the record shows that no petition was addressed to the Tennessee Court. There was filed with the Tennessee Court only a copy of the petition filed in New York and the judgment thereon. In neither instrument is there any mention of any application for or grant of judgment for arrearage. Unquestionably, the Tennessee Court has jurisdiction to entertain a suit upon foreign judgments, including arrearage upon foreign divorce decrees, but there must be some formal presentation of the claim in the form of a pleading to present the issue to the Court before judgment thereon is proper.
The admission of defendant as to the arrearage did not confer upon the Court the power to render judgment thereon without due pleading.
I would strike the judgment for arrear-age without prejudice to the right to file a proper suit for same.,